TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00847-CV
                                     NO. 03-11-00848-CV



                         Lisa Moreno and Lupe Moreno, Appellants

                                               v.

         Robert Michael Gilbert, Dennis Benefield, and Patty Benefield, Appellees



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
                      NOS. 10-1537-F425 & 10-1039-F425
            HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Lisa Moreno and Lupe Moreno no longer wish to pursue their appeals

against appellees Robert Michael Gilbert, Dennis Benefield, and Patty Benefield and have filed a

motion to dismiss in both cause numbers. Counsel for appellants and counsel for appellees agreed

to the form of a proposed order granting the motion to dismiss both appeals. We grant the motion

and dismiss these appeals. Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: April 6, 2012